Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony E. Sydnor appeals the district court’s order rejecting the magistrate judge’s recommendation and affirming the Commissioner of Social Security’s decision to deny Sydnor a period of supplemental security income benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam) (citing 42 U.S.C. § 405(g) (2006)). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Syd-nor v. Comm’r of Soc. Sec., No. 4:11-cv-00013-JLK-BWC, 2011 WL 5869583 (W.D.Va. Nov. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.